VRL OPERATIONS, LTD., a Jamaican corporation, and INTERNATIONAL LIFESTYLES, INC., a Delaware corporation (all d/b/a "SuperClubs" and/or "Hedonism" and/or "Hedonism III"), Appellants,
v.
RYAN TRACY, Appellee.
No. 4D08-822.
District Court of Appeal of Florida, Fourth District.
July 23, 2008.
Rosemary Wilder of Marlow, Connell, Valerius, Abrams, Adler, Newman & Lewis, Coral Gables, and John M. Socolow of Pino & Associates, LLP, White Plains, New York, for appellants.
Michael D. Eriksen of Eriksen Law Firm, West Palm Beach, for appellee.
PER CURIAM.
Affirmed.
POLEN, FARMER and HAZOURI, JJ., concur.
Not final until disposition of timely filed motion for rehearing.